Title: From George Washington to Brigadier General Henry Knox, 12 May 1779
From: Washington, George
To: Knox, Henry



Dr Sir,
Middlebrook May 12th 79

The Inclosed letters respecting the rank of Officers in Proctors Regiment, & Colo. Flower’s pretensions, are this moment come to hand. I wish you to consider them attentively, and give me your sentiments in writing, fully, upon every matter & thing contained in them. The amusements of Phila. have such preferable charms to the dangers and hardships of the field, that I shall not be surprized at finding a thousand difficulties ennumerated by the above Corps to prevent their Marching—I wish therefore as far as is consistent with the rights of others, that every obstacle may be removed, and complaints done away.
The letter to the Council of the Massachusetts bay is under a flying Seal for your perusal—Please to take the necessary, and most speedy measures to bring on the Cannon therein required to the Posts in the Highlands. I am Dr Sir Yr Most Obedt Sert
Go: Washington
